Grosse, J.
(concurring) — I concur in the result but write separately to express my dismay at the inequity and irrationality of an impact fee scheme that does not require uniformity among and between the various permitting entities, even with regard to the basic decision of whether to impose such a fee. I have no doubt whatsoever that substantially similar dwelling units will vary in cost within the Northshore School District based solely on whether they are located in King County where the fee is imposed, or in a city in King County that does not impose the fee. Worse, these substantially similar dwelling units could be located across the street from one another. However, if this inequity offends the Constitution or is otherwise illegal, the appellants have not adequately raised or argued the issue.
Review denied at 149 Wn.2d 1014 (2003).